      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


HARLEY ROOT, JR. and                         CASE NO. 4:19-cv-00347-MW-CAS
MELISA JOBE,

      Plaintiffs,

v.

WALT MCNEIL, in his official capacity
as SHERIFF of LEON COUNTY; and
WES ROBERTS, in his individual capacity,

     Defendants.
_____________________________________/

                            AMENDED COMPLAINT

      Plaintiffs, HARLEY ROOT, JR. and MELISA JOBE, for their Amended

Complaint, hereby sue Defendants, WALT MCNEIL, in his official capacity as

SHERIFF of LEON COUNTY; and WES ROBERTS, in his individual capacity,

and allege:

                           NATURE OF THE ACTION

      1.      This is an action brought under 42 U.S.C. 1983 and under the

common law of Florida.

      2.      This action was brought in the Circuit Court of the Second Judicial

Circuit, in and for Leon County Florida, and then removed to this court.
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 2 of 20




                                       PARTIES

      3.     At all times pertinent hereto, Plaintiff, HARLEY ROOT, JR., has

been a resident of Florida, and he is sui juris.

      4.     At all times pertinent hereto, Plaintiff, MELISA JOBE, has been a

resident of Florida, and she is sui juris.

      5.     At all times pertinent hereto, Defendant, WALT MCNEIL, in his

official capacity as SHERIFF of LEON COUNTY (“the SHERIFF”), has been

organized and existing under the laws of Florida as a law enforcement agency

known as the Leon County Sheriff’s Office, and is located in Tallahassee, Florida.

      6.     At all times pertinent hereto, Defendant, WES ROBERTS, has been a

resident of Florida, and has been employed by Defendant SHERIFF as a detective.

Defendant ROBERTS is sued in his individual capacity, and he is sui juris.

                           CONDITIONS PRECEDENT

      7.     All conditions precedent to bringing this action have been satisfied or

waived.

                      GENERAL FACTS-PLAINTIFF JOBE

      8.     In the early morning hours on September 19, 2018, Plaintiff JOBE

heard banging on the front door of the residence she shared with Plaintiff ROOT.

      9.     Plaintiff JOBE was lying on the couch, and she leaned forward to tell

the person knocking that the front door was bolted from the outside.


                                             2
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 3 of 20




      10.    At that moment, the front door was kicked in by employees and

deputies employed by Defendant SHERIFF, including Defendant ROBERTS. On

information and belief, Defendant ROBERTS was in charge and/or in command of

these officers.

      11.    Upon being kicked in, the front door hit Plaintiff JOBE in the face,

cutting her face and breaking her nose, and knocked her to the tile floor, where she

lay unconscious. She eventually regained consciousness, but then for a period of

time repeatedly slipped in and out of consciousness.

      12.    As Plaintiff JOBE is anemic, while she lay on the floor she was

bleeding excessively from the gash on her face.

      13.    At one point when she was conscious on the floor, Plaintiff JOBE

observed an officer holding a gun to her face; while Plaintiff could not observe

which officer held the gun to Plaintiff JOBE’s face, on information and belief, that

officer was Defendant ROBERTS; alternatively, again on information and belief,

the officer holding the gun to Plaintiff JOBE’s face was instructed to do so and/or

assisted in doing so by Defendant ROBERTS. The officer was screaming at her not

to move, even though seconds before she had been unconscious and snoring.

JOBE was not free to leave her place of confinement at this time nor at any other

time after the Defendants entered her residence.




                                         3
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 4 of 20




      14.    No reasonable officer could have considered Plaintiff JOBE a threat

during this time.

      15.    In fact, while lying on the floor, Plaintiff JOBE quite obviously

merely needed medical care to address her severe injuries, including to slow her

face from bleeding so rapidly as to put her at risk of even more severe and

permanent injuries.

      16.    Plaintiff JOBE sustained numerous injuries due to excessive use of

force and battery by Defendant SHERIFF’s officers kicking. She was subsequently

forced to undergo extensive medical treatment for those injuries.

      17.    In addition to the facial lacerations, Plaintiff JOBE sustained a variety

of other physical and mental injuries including but not limited to a deviated

septum, low back strain, cervical sprain, sprained ankle, blunt force trauma to the

head, damage to her jaw, teeth and cheek, problems with vision and speech,

flashbacks, insomnia, headaches, and post-traumatic stress syndrome.

      18.    Also, Plaintiff JOBE’s apartment was purposely abused by Defendant

SHERIFF’s officers, including Defendant ROBERTS, and numerous items were

broken.

      19.    Plaintiff JOBE has retained the undersigned to represent her interests

in this cause and is obligated to pay a fee for these services. Defendants should be




                                          4
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 5 of 20




made to pay said fee, along with costs incurred in prosecuting this action, under

applicable law.

                      GENRAL FACTS – PLAINTIFF ROOT

      20.      In the early morning hours on September 19, 2018, Plaintiff ROOT

heard noise outside of his apartment, and believed that that he heard a fight

between or among two or more people. The yelling he heard was followed by a

loud thud at the front door.

      21.      There was a sign outside Plaintiff ROOT’s front door that directed

visitors to go around to the back door. The front door was in fact bolted shut from

the outside.

      22.      Plaintiff ROOT turned to go to the back door to unlock it, and before

he had a chance, the front door was kicked in by officers in the employ of

Defendant SHERIFF, those officers including Defendant ROBERTS. On

information and belief, Defendant ROBERTS was in command of and/or in charge

of that group of officers.

      23.      The front door slammed into his girlfriend, Plaintiff JOBE, who had

been lying on the couch behind the door, and she was injured.

      24.      Plaintiff ROOT then heard men say, “we are coming in…” The

individuals had guns and were yelling for Plaintiffs to put their hands on their

heads. Upon entering, the men asked where the attack dogs and guns were, and


                                           5
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 6 of 20




where the “flakka” was. Before Plaintiff ROOT even had a chance to respond, the

officers had placed him in handcuffs. On information and belief, the officer who

placed Plaintiff ROOT in handcuffs was Defendant ROBERTS; alternatively, also

on information and belief, the officer who placed the handcuffs on Plaintiff Root

was instructed to do so and/or assisted in doing so by Defendant ROBERTS. At no

time was Plaintiff ROOT free to leave his place of confinement after Defendants

entered his apartment.

      25.    Plaintiff ROOT told the officers that only he, his girlfriend, and their

cats were in the apartment. He told the officers that they did not have, and had

never had, any dogs.

      26.    Nonetheless, Defendant SHERIFF’s officers, specifically including

Defendant ROBERTS, proceeded to search the apartment, purposely abusing

everything they touched; having broken Plaintiff’ ROOT’s front door upon entry,

they then broke his television during the search, and they confiscated his cell

phone. On information and belief, the officer who broke Plaintiff ROOT’s

television and the officer who confiscated his cell phone was Defendant

ROBERTS; alternatively, also on information and belief, the officer or officers

who broke Plaintiff ROOT’s television and who confiscated his cell phone were

instructed to do so and/or assisted in doing so by Defendant ROBERTS.




                                          6
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 7 of 20




      27.    After the breaking items in the house, the one of Defendant

SHERIFF’s officers who appeared to be in charge, Defendant ROBERTS, read

Plaintiff ROOT his rights and from a warrant, and then stated that he was satisfied

that there was no contraband in the apartment. At that point, the handcuffs earlier

placed on Plaintiff ROOT were removed, also by Defendant ROBERTS.

      28.    Plaintiff ROOT has retained the undersigned to represent his interests

in this cause and is obligated to pay a fee for these services. Defendants should be

made to pay said fee, along with expenses incurred in prosecuting this action,

under applicable law.

      COUNT I-COMMON LAW FALSE ARREST/IMPRISONMENT
         (brought by both Plaintiffs against Defendant SHERIFF)

      29.    Paragraphs 1-28 above are re-alleged and incorporated.

      30.    This count sets forth claims against Defendant SHERIFF for false

arrest/imprisonment under the common law of Florida.

      31.    For purposes of this count, the actions of one or more officers,

employees and agents of Defendant SHERIFF, specifically including the actions of

Defendant ROBERTS, were committed within the course and scope of their

employment.

      32.    Plaintiffs are entitled to relief against Defendant SHERIFF in that

through its officers, employees and agents, it intentionally and unlawfully detained

and restrained Plaintiffs against their will, deprived Plaintiffs of their liberty
                                            7
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 8 of 20




without any reasonable cause, and maintained such complete restraint and

deprivation for a period of time.

      33.    This unlawful restraint of Plaintiffs’ liberty was also accomplished by

Defendant SHERIFF confining Plaintiffs to areas in which they did not wish to be

confined and by compelling Plaintiffs to go where they did not wish to go.

      34.    Plaintiffs were further restrained by Defendant SHERIFF, through its

officers’, agents’, and employees’ use of coercive words, threats of force and/or

immediate means of coercion against Plaintiffs so that Plaintiffs were restrained

and deprived of liberty. Defendant SHERIFF restrained Plaintiffs without any

justification. Defendant SHERIFF ratified the misconduct of its officers,

employees and agents in that it was aware of their misconduct and sanctioned their

decisions.

      35.    At all times material to this action, and at all times during which they

were being unlawfully restrained, Plaintiffs were restrained against their will and

without consent, so that they were not free to leave their place of confinement.

Defendant SHERIFF, through its officers, employees and agents, acted in bad

faith, with malicious purpose and/or in a manner exhibiting wanton and willful

disregard of human rights or safety.

      36.    As a direct and proximate cause of Defendant SHERIFF’s actions,

Plaintiffs have been damaged, which damages include: bodily injury, mental


                                          8
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 9 of 20




anguish, pain and suffering, loss of capacity for the enjoyment of life, lost wages,

lost capacity to work embarrassment, humiliation, loss of reputation, and other

tangible and intangible damages. These damages have occurred in the past, are

occurring at present, and likely will continue into the future. Plaintiffs are also

entitled to equitable/injunctive relief under this count.

      COUNT II-COMMON LAW FALSE ARREST/IMPRISONMENT
         (brought by both Plaintiffs against Defendant ROBERTS)

      37.    Paragraphs 1-28 above are re-alleged and incorporated.

      38.    This count sets forth claims against Defendant ROBERTS for false

arrest/imprisonment under the common law of Florida.

      39.    For purposes of this count, Defendant ROBERTS was acting outside

the course and scope of his employment by Defendant SHERIFF.

      40.    Plaintiffs are entitled to relief against Defendant ROBERTS in that he

intentionally and unlawfully detained and restrained them against their will,

deprived them of their liberty without any reasonable cause, and maintained such

complete restraint and deprivation for a period of time.

      41.    This unlawful restraint of Plaintiffs’ liberty was also accomplished by

Defendant ROBERTS confining them to areas in which they did not wish to be

confined and by compelling them to go where they did not wish to go.

      42.    Plaintiffs were further restrained by Defendant ROBERTS’ use of

coercive words, threats of force as well as actual force, and/or immediate means of
                                           9
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 10 of 20




coercion against Plaintiffs so that they were restrained and deprived of liberty.

Defendant ROBERTS caused Plaintiffs to be restrained without any justification.

      43.    At all times material to this action, and at all times during which they

were being unlawfully restrained, Plaintiffs were restrained against their will and

without consent, so that they were not free to leave their place of confinement.

Defendant ROBERTS acted in bad faith, with malicious purpose and/or in a

manner exhibiting wanton and willful disregard of human rights or safety.

      44.    As a direct and proximate cause of Defendant ROBERTS’ actions,

Plaintiffs have been damaged, which damages include: bodily injury, mental

anguish, pain and suffering, loss of capacity for the enjoyment of life, lost wages,

lost capacity to work, embarrassment, humiliation, loss of reputation, and other

tangible and intangible damages. These damages have occurred in the past, are

occurring at present, and likely will continue into the future. Plaintiffs are entitled

to punitive damages under this count, as well as to equitable/injunctive relief.

                   COUNT III-COMMON LAW BATTERY
            (brought by Plaintiff JOBE against Defendant SHERIFF)

      45.    Paragraphs 1-28 above are re-alleged and incorporated.

      46.    This count sets forth a claim on behalf of Plaintiff JOBE against

Defendant SHERIFF for battery under the common law of Florida.

      47.    For purposes of this count, the actions of one or more officers,

employees and agents of Defendant SHERIFF, specifically including the actions of
                                           10
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 11 of 20




Defendant ROBERTS, were committed within the course and scope of their

employment.

      48.     Defendant SHERIFF, through its agents and others acting within the

course and scope of their employment, including but not limited to Defendant

ROBERTS, intended to cause harmful and offensive contact directly with Plaintiff

JOBE that would offend a reasonable person with a sense of personal dignity.

      49.     Plaintiff JOBE did not consent to the harmful and offensive contact

and was physically helpless to resist.

      50.     Plaintiff JOBE was harmed by Defendant SHERIFF’s conduct.

      51.     As a direct and proximate result of Defendant SHERIFF’s conduct

described above, Plaintiff JOBE has suffered emotional distress, pain and

suffering, past and future pecuniary losses, inconvenience, bodily injury,

permanent disfigurement, mental anguish, loss of enjoyment of life and other

tangible and intangible damages. These damages have occurred in the past, are

occurring at present, and likely will continue into the future. Plaintiff JOBE is

entitled to equitable/injunctive relief under this count.

                   COUNT IV-COMMON LAW BATTERY
            (brought by Plaintiff JOBE against Defendant ROBERTS)

      52.     Paragraphs 1-28 above are re-alleged and incorporated.

      53.     This count sets forth a claim on behalf of Plaintiff JOBE against

Defendant ROBERTS for battery under the common law of Florida.
                                           11
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 12 of 20




          54.    For purposes of this count, Defendant ROBERTS was acting outside

the course and scope of his employment by Defendant SHERIFF.

          55.    Defendant ROBERTS intended to cause harmful and offensive

contact directly with Plaintiff JOBE that would offend a reasonable person of a

sense of personal dignity.

          56.    Plaintiff JOBE did not consent to the harmful and offensive contact

and was physically helpless to resist.

          57.    Plaintiff JOBE was harmed by Defendant ROBERTS’ conduct.

          58.    As a direct and proximate result of Defendant ROBERTS’ conduct

described above, Plaintiff JOBE has suffered emotional distress, pain and

suffering, past and future pecuniary losses, inconvenience, bodily injury,

permanent disfigurement, mental anguish, loss of enjoyment of life and other

tangible and intangible damages. These damages have occurred in the past, are

occurring at present, and likely will continue into the future, Plaintiff JOBE is

entitled to punitive damages under this count, as well as to equitable/injunctive

relief.

                       COUNT V-COMMON LAW ASSAULT
                (brought by both Plaintiffs against Defendant SHERIFF)

          59.    Paragraphs 1-29 above are re-alleged and incorporated.

          60.    This count sets forth claims on behalf of Plaintiffs against Defendant

SHERIFF for assault under the common law of Florida.
                                             12
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 13 of 20




      61.     For purposes of this count, the actions of one or more officers,

employees and agents of Defendant SHERIFF, specifically including the actions of

Defendant ROBERTS, were committed within the course and scope of their

employment.

      62.     Defendant SHERIFF, through its agents and employees, intentionally

and unlawfully offered corporal injury to Plaintiffs by force or exertion of force

directed toward them.

      63.     Defendant SHERIFF, through its agents and employees, created a

reasonable fear of imminent peril which Plaintiffs reasonably believed would

and/or could be carried out due to the circumstances of the incident described in

part above.

      64.     As a direct and proximate result of Defendant SHERIFF’s conduct

described in part above, Plaintiffs have suffered emotional distress, mental pain

and suffering, past and future pecuniary losses, inconvenience, bodily injury,

permanent disfigurement, mental anguish, loss of enjoyment of life and other non-

pecuniary losses and other benefits. These damages have occurred in the past, are

occurring at present, and likely will continue into the future. Plaintiffs are entitled

to equitable/injunctive relief under this count.

                   COUNT VI-COMMON LAW ASSAULT
            (brought by both Plaintiffs against Defendant ROBERTS)

      65.     Paragraphs 1-28 above are re-alleged and incorporated.
                                           13
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 14 of 20




      66.    This count sets forth claims on behalf of both Plaintiffs against

Defendant ROBERTS for assault under the common law of Florida.

      67.    For purposes of this count, Defendant ROBERTS was acting outside

the course and scope of his employment by Defendant SHERIFF.

      68.    Defendant ROBERTS intentionally and unlawfully offered corporal

injury to Plaintiffs by force or exertion of force directed toward them.

      69.    Defendant ROBERTS created a reasonable fear of imminent peril

which Plaintiffs reasonably believed would and/or could be carried out due to the

circumstances of the incident described in part above.

      70.    As a direct and proximate result of Defendant ROBERTS’ conduct

described in part above, Plaintiffs have suffered emotional distress, pain and

suffering, past and future pecuniary losses, inconvenience, bodily injury,

permanent disfigurement, mental anguish, loss of enjoyment of life and other

tangible and intangible damages. These damages have occurred in the past, are

occurring at present, and likely will continue into the future. Plaintiffs are entitled

to punitive damages under this count, as well as to equitable/injunctive relief.

                      COUNT VII-EXCESSIVE FORCE
            (brought by Plaintiff JOBE against Defendant SHERIFF)

      71.    Paragraphs 1-28 above are re-alleged and incorporated.

      72.    This count sets forth a claim on behalf of Plaintiff JOBE against

Defendant SHERIFF for excessive force in violation of Plaintiff JOBE’s rights
                                           14
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 15 of 20




under the Fourth and Fourteenth Amendments to the United States Constitution,

and is brought through 42 U.S.C. §1983. Defendant is a person under the laws

applicable to this claim.

      73.    At all times pertinent hereto, Defendant SHERIFF acted under color

of state law and intentionally deprived Plaintiff JOBE of her rights under the

United States Constitution.

      74.    Defendant SHERIFF is a person under the laws applicable to this

action.

      75.    Specifically, Defendant SHERIFF intentionally violated Plaintiff

JOBE’s rights as a citizen to be free from the use of excessive force during

investigations and while being detained by law enforcement officers. The actions

were taken by Defendant SHERIFF through a final policymaker, Defendant

ROBERTS.

      76.    Defendant SHERIFF, through its agents and employees, exceeded the

level of force necessary to enforce compliance with lawful commands and acted in

bad faith, with malicious purpose and/or in a manner exhibiting wanton and willful

disregard of human rights, safety, and property.

      77.    Defendant SHERIFF misused its power, possessed by virtue of state

law and made possible only because it clothed its agents with the authority of state




                                         15
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 16 of 20




law. The violation of Plaintiff JOBE’s rights occurred under color of state law and

is actionable under 42 U.S.C. §1983.

      78.    Defendant SHERIFF failed to implement adequate procedures to

investigate constitutional violations by its officers and to impose discipline on its

officers in circumstances like that at bar in which when they engage in

constitutional violations.

      79.    Defendant SHERIFF is an official with final policy-making authority

and is responsible for hiring, training, and supervising law enforcement officers

and, when necessary, for investigating alleged wrongdoing by employees and

imposing discipline and/or taking other corrective actions.

      80.    Defendant SHERIFF, after notice of the constitutional violations

alleged herein, officially sanctioned these actions and refused to discipline its

officers, employees and agents, which established a policy, by a final policy-maker

Defendant ROBERTS, that directly or indirectly resulted in the violation of

Plaintiff JOBE’s constitutional rights.

      81.    As a direct and proximate cause of Defendant SHERIFF’s actions,

Plaintiff JOBE has been damaged, which damages include: grave mental anguish,

pain and suffering, loss of capacity for the enjoyment of life, embarrassment,

humiliation, bodily injury, permanent disfigurement, loss of reputation, lost

employment opportunities, lost wages, and the loss of other emoluments. These


                                          16
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 17 of 20




damages have occurred in the past, are occurring at present, and will likely

continue into the future. Defendant SHERIFF is jointly and severally liable with

Defendant ROBERTS to Plaintiff JOBE for the unlawful conduct alleged in this

count. Plaintiff JOBE is also entitled to equitable/injunctive relief under this count,

and to an award of costs and attorney’s fees under pursuant to 42 U.S.C. §1988.

                      COUNT VIII-EXCESSIVE FORCE
            (brought by Plaintiff JOBE against Defendant ROBERTS)

      82.     Paragraphs 1-28 above are re-alleged and incorporated.

      83.     This count sets forth a claim on behalf of Plaintiff JOBE against

Defendant ROBERTS for excessive force in violation of Plaintiff JOBE’s rights

under the Fourth and Fourteenth Amendments to the United States Constitution,

and is brought through 42 U.S.C. §1983. Defendant is a person under the laws

applicable to this claim.

      84.     At all times pertinent hereto, Defendant ROBERTS acted under color

of state law and intentionally deprived Plaintiff JOBE of her rights under the

United States Constitution.

      85.     Specifically, Defendant ROBERTS intentionally violated Plaintiff

JOBE’s rights as a citizen to be free from the use of excessive force while being

detained by law enforcement officers.




                                          17
     Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 18 of 20




      86.    The force used by Defendant ROBERTS or caused to be used by

Defendant ROBERTS was excessive, occurred under the color of state law and

caused Plaintiff JOBE’s injuries.

      87.    As a direct and proximate result of Defendant ROBERTS’ conduct

described above, Plaintiff JOBE has suffered emotional distress, pain and

suffering, past and future pecuniary losses, inconvenience, bodily injury,

permanent disfigurement, mental anguish, loss of enjoyment of life and other

tangible and intangible damages. These damages have occurred in the past, are

occurring at present, and will likely continue into the future. Defendant ROBERTS

is jointly and severally liable along with Defendant SHERIFF to Plaintiff JOBE

under this count. Plaintiff JOBE is also entitled to punitive damages under this

count, as well as to equitable/injunctive relief.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand judgment against Defendants for the

following:

             (a)    that process issue and this court take jurisdiction over this

                    cause;

             (b)    that this court enter judgment against Defendants and for

                    Plaintiffs awarding equitable relief against Defendants under

                    the applicable counts set forth above, mandating Defendants’


                                           18
Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 19 of 20




            obedience to the laws enumerated herein and providing other

            equitable relief to Plaintiffs;

      (c)   that this court enter judgment against Defendants and for

            Plaintiffs awarding all legally-available general and

            compensatory damages, including damages for economic loss,

            to Plaintiffs from Defendants for Defendants’ violations of law

            enumerated herein;

      (d)   that this court enter judgment against Defendants and for

            Plaintiffs permanently enjoining Defendants from future

            violations of law enumerated herein;

      (e)   that this court enter judgment against Defendants and for

            Plaintiffs awarding Plaintiffs costs and attorney's fees as

            allowed by law;

      (f)   that this court enter judgment against Defendants and for

            Plaintiffs awarding Plaintiffs interest where appropriate;

      (g)   that this court enter judgment against Defendants and for

            Plaintiffs awarding Plaintiffs punitive damages against

            Defendant ROBERTS; and

      (h)   that this court grant such other and further relief as is just and

            proper under the circumstances.


                                   19
      Case 4:19-cv-00347-MW-MAF Document 6 Filed 08/19/19 Page 20 of 20




                        DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury on all issues herein that are so

triable.

                                               Respectfully submitted:



                                               /s/ Marie A. Mattox
                                               Marie A. Mattox [FBN 0739685]
                                               MARIE A. MATTOX, P.A.
                                               203 North Gadsden Street
                                               Tallahassee, FL 32301
                                               Telephone: (850) 383-4800
                                               Facsimile: (850) 383-4801


                                               ATTORNEYS FOR PLAINTIFFS

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
upon all counsel of record by CM/ECF this 19th day of August, 2019.

                                               /s/ Marie A. Mattox
                                               Marie A. Mattox




                                          20
